People v Thomas (2017 NY Slip Op 00735)





People v Thomas


2017 NY Slip Op 00735


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2984 2163/12

[*1]The People of the State of New York, Respondent,
vShane Thomas, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Dmitriy Povazhuk of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Michael A. Gross, J. at plea; John Moore, J. at sentencing), rendered September 23, 2014, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal (see People v Powell, 140 AD3d 401 [1st Dept 2016]), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK